Citation Nr: 0602599	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-operative ovarian cysts, with resection 
of the left fallopian tube.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran had active service from November 1997 to 
September 2000.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision of March 2002, which granted service connection for 
ovarian cysts, and assigned a noncompensable initial 
disability rating. 

In April 2004 the veteran appeared at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

In December 2004, the Board remanded the case for additional 
development.  Subsequently, a September 2005 rating action 
increased the initial evaluation to 10 percent disabling.  
The case is again before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  During the course of the appeal, the service-connected 
post-operative ovarian cysts, with resection of the left 
fallopian tube, have been manifested by symptoms that are 
controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for post-operative ovarian cysts, with resection of 
the left fallopian tube, since September 23, 2000, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.116, Diagnostic Code 7615 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2003 and March 2005.  Since those letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With regard to element (4), the March 2005 letter 
specifically requested that the claimant provide any evidence 
or information in her possession that pertains to the claim.  
The veteran was advised of the evidence necessary to 
substantiate her claim.  The veteran was also informed of her 
and VA's respective obligations with regard to obtaining 
evidence and was advised that it was her responsibility to 
make sure that VA received all records not in the possession 
of a Federal department or agency.  The veteran was asked to 
send additional evidence to the RO and to let VA know if 
there was any other evidence or information that she thought 
would support her claim.  

In addition, by virtue of the rating decision on appeal, the 
June 2003 Statement of the Case (SOC), and the October 2005 
supplemental statement of the case (SSOC), she was provided 
with specific information as to why the particular claim was 
being denied, and of the evidence that was lacking.  The 
Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while 
VCAA notice was not provided prior to the initial March 2002 
rating decision on appeal, complying notice was subsequently 
provided, and the case was readjudicated and the most recent 
rating decision was issued after the complying letters were 
provided.  

The RO has obtained private treatment records of the veteran, 
and the veteran was provided with a VA examination in June 
2005.  The veteran has not indicated that there is other 
evidence available..

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA with respect to the 
veteran's claim for an increased evaluation.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A March 2002 rating decision granted service connection for 
ovarian cysts and assigned a noncompensable initial 
disability rating from September 23, 2000.  The veteran 
disagreed with that initial evaluation.  In September 2002, 
the veteran underwent laparoscopic salpingectomy and 
laparoscopic ovarian cystectomy.  A February 2004 rating 
decision assigned a temporary 100 percent convalescent rating 
under 38 C.F.R. § 4.30, and granted special monthly 
compensation based on loss of use of a creative organ.  A 
September 2005 rating action increased the initial evaluation 
to 10 percent disabling, for post-operative ovarian cysts, 
with resection of left fallopian tube.  The 10 percent 
evaluation was assigned from September 23, 2000.

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include 
ovarian disease or injury, a noncompensable rating is to be 
assigned for symptoms that do not require continuous 
treatment.  The current 10 percent rating is to be assigned 
for symptoms that require continuous treatment.  A 30 percent 
rating is to be assigned for symptoms not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Codes 
7610 to 7615 (2005).

The claims folder contains records from E.L., M.D., the 
veteran's private physician.  These records show that the 
veteran has been prescribed birth control patches for the 
purpose of suppressing her ovarian cysts.  A February 2005 
statement from Dr. L. noted that the veteran now needs to be 
on the patches "continuous for 4 weeks per month to prevent 
cyst formation."

A VA examination was conducted in June 2005.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  He noted that the veteran has no pain now and 
experienced regular periods.  Her recent Pap test had been 
negative.  On examination, the veteran had firm regular 
posterior uterus with no cervical motion tenderness.  There 
were no external lesions.  

A pelvic sonogram in July 2005 noted retroverted slightly 
enlarged uterus, and findings compatible with a small to 
moderate sized uterine leiomyoma that appeared to be 
undergoing degeneration.

The medical evidence of record indicates that the veteran 
does require continuous treatment, in the form of a medically 
prescribed birth control patch, for gynecological pathology 
attributable to her service connected ovarian cyst 
disability.  The private medical evidence and the recent VA 
examination report demonstrate that such treatment has been 
successful in controlling her symptoms of pain and irregular 
periods.  Thus, the available record does not show that her 
service-connected disability results in symptoms that are not 
controlled by this continuous treatment.  

Accordingly, application of the rating criteria in this case 
compels a finding that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent at any time since September 23, 2000.  See Fenderson, 
supra.  The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized as a result of her ovarian 
cyst disability.  There is also no objective evidence that 
the disability has caused marked interference with 
employment.  In this regard, the veteran has not reported 
that she has missed significant work due to her ovarian cyst 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

The appeal is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


